PRESS RELEASE FOR INFORMATION, CONTACT: Greg Klaben Vice President of Investor Relations (831) 458-7533 November 27, 2009 Plantronics Announces 1 Million Share Repurchase Program Santa Cruz, CA–November 27, 2009 - Plantronics, Inc., (NYSE: PLT) today announced that its Board of Directors has authorized a new 1,000,000 share repurchase program.The new program will commence when its existing 1,000,000 share program is complete.Under the repurchase program, Plantronics will, from time to time, purchase shares of its common stock, depending upon market conditions, in open market or privately negotiated transactions. “We have a consistent record of share repurchases, with over 21 million shares repurchased since fiscal 1997.We believe that our future cash flows will provide sufficient liquidity to support an additional 1,000,000 share repurchase program.In addition, our cash, cash equivalents and short-term investment position of over $269 million as of September 30, 2009 combined with no outstanding debt places Plantronics in a very strong financial position,” stated Barbara Scherer, Senior Vice President and Chief Financial Officer of Plantronics. “We purchase shares when we believe it will be strongly accretive to earnings per share to do so in comparison to alternative investment choices. Our Board of Directors believes that Plantronics’ stock presents an attractive investment for the Company and its stockholders,” she continued. Safe Harbor This release contains forward-looking statements within the meaning of Section 27A of the Securities Exchange Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, including statements that the Company will generate future cash flow, repurchase of Company stock constitutes an opportunity to increase shareholder value, future cash flows should provide sufficient liquidity to support another share repurchase program, andthe repurchase of our stock represents an attractive investment. There are important factors that could cause actual results to differ materially from those anticipated by any such statements. These risks include, but are not limited to: (1) failure to achieve the anticipated levels of cash generation due to lower sales, increased costs, higher inventories, slow collection of accounts receivable or other factors; (2) increases in the yield which could be obtained from alternative investment of the funds used to repurchase stock; and (3) an increased need for cash reserves beyond the levels presently anticipated, as well as other matters discussed in this press release that are not purely historical data.
